The Chancellor
upon consideration of the bill and answer, the suggestions of counsel and the provisions of the will of the said Benjamin F. Fooks, deceased, was of opinion that the fund of $25,000 specifically bequeathed in trust for the benefit of the said Mary Ida Fooks, during her natural life, should remain in the hands of the complainant as trustee as at present held by him, without being separated from the general fund, until the further order of the Chancellor, and he directed that the trustee should pay out of the income produced by the entire trust fund, to the said widow, the sum of $1500 each year, a sum equal to interest on said sum of $25,000 at the rate of six per centum per annum, less the cost of insurance on the buildings erected on the lot of ground specifically devised to the said widow for life; the said interest to be computed from the 3rd day of February, A. D. 1895, the day of the death of the testator.
He further considered that the said complainant as trustee should pay to the guardian of Sallie Fooks, minor child of the testator, so much only of the income arising from said trust fund as might be necessary for her proper maintenance, education and support, and that the said trustee should be authorized to invest and keep invested the remainder of said income under the authority of item nine of the said will.
A decree was entered in accordance with the views expressed by the Chancellor and it was further ordered that the trustee pay the costs of this cause out of the trust fund.